Gordon D. Tresch, Esq. Village Attorney, Kenmore
You have asked whether the board of trustees of a village may enact a local law authorizing the board to establish parking regulations by resolution. These resolutions would establish or revise parking regulations which would be noted on the official parking zone map.
Section 1640(a)(6) of the Vehicle and Traffic Law authorizes villages to establish parking regulations. These regulations may be established by "local law, ordinance, order, rule or regulation" (id., § 1640[a]). Orders, rules or regulations adopted pursuant to the Vehicle and Traffic Law take effect immediately upon adoption, without notice or hearing (Village Law, § 20-2002). This procedure is essentially the same as that for adoption of a resolution (McQuillin Mun Corp, § 15.02 [3d Ed]). A resolution is a determination by the governing body, subsequently reduced to writing, entered in the minutes and made a part of the record of the governing body (ibid.). There is no substantive difference between a resolution and an order (id., § 15.08). This expedited procedure contrasts with the more formal procedure for adoption of local laws, requiring notice and a public hearing (Municipal Home Rule Law, § 20).
We conclude that the board of trustees of a village may, under the provisions of the Vehicle and Traffic Law, establish parking regulations by order, rule or regulation. The procedure for these enactments is substantively the same as for the enactment of a resolution.